Citation Nr: 1414936	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-22 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the left knee, status post surgery for anterior cruciate ligament (ACL) repair with residual scars.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1994 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for degenerative arthritis of the left knee, status post surgery for ACL tear, with residual scars, assigning a 10 percent evaluation effective July 23, 2007.  The Veteran's case is currently under the jurisdiction of the VA RO in Los Angeles, California.

In February 2013, the Board denied the claim for an initial evaluation for degenerative arthritis of the left knee, status post surgery for anterior cruciate ligament (ACL) repair with residual scars (Diagnostic Codes 5010-5260) and granted a separate 10 percent evaluation for instability (Diagnostic Code 5257).  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Court issued an order granting a September 2013 joint motion for remand (JMR).  The appeal has been returned to the Board for action consistent with the September 2013 JMR and Court Order.

In November 2013, the Veteran's representative submitted a claim for a temporary total evaluation for the Veteran's left knee disability based on need for convalescence following surgery.  Accordingly, the issue of entitlement to a temporary total evaluation for the Veteran's left knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action on his part is required.



REMAND

The case must be remanded for a new VA examination in compliance with the September 2013 JMR and Court Order.

As the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Long Beach VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  All attempts to obtain these records must be documented in the claims file.

2.  Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current severity of his service-connected degenerative arthritis of the left knee, status post surgery for anterior cruciate ligament (ACL) repair with residual scars.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies and testing should be completed.  The examiner should specifically identify any additional limitation of motion due to pain or with repetitive use in terms of degrees.  The examiner should also indicate what symptoms the Veteran experiences as a result of cartilage, ligament and/or meniscus damage.  

3.  After completing the above actions, the Veteran's claim of entitlement to an increased initial rating for his service-connected left knee disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



